Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s amendment filed on February 16, 2022 is acknowledged. Claim 1 has been amended.  Claims 15-16 have been canceled. Claims 23-24 have been added. Claims 1-3, 5, 7-14 and 17-24 are currently pending and under examination.
Objections Withdrawn
2.	In view of Applicant’s amendment, the objection to claim 1 for having informalities is withdrawn.
Rejections Withdrawn
3.	In view of Applicant’s amendments, the rejection of claims 1-3, 5, 7-16 and 20-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-21 and 25 of U.S. Patent No. 10,813,366 B2 is withdrawn. 
4.	In view of Applicant’s amendments, the rejection of claims 1-3, 7-9, 11-13, 21 and 22 on the ground of nonstatutory double patenting as being unpatentable over claims 39, 40, 42, 43, 46-51 and 53-58 of U.S. Patent No. Application US 16/789,768 (issued US 11,225,641) is withdrawn. 
5.	In view of Applicant’s amendments, the provisional rejection of claims 1-3, 5, 7-13, 15, 16 and 20 on the ground of nonstatutory double patenting as being unpatentable over claim 6, 41-45 and 48-53 of copending Application No. 16/767,846 (reference application 2020/0289587 A1) is withdrawn. 
6.	In view of Applicant’s amendments, the provisional rejection of claims 1, 5, 7-13, 15, 16, 21 and 22 on the ground of nonstatutory double patenting as being unpatentable over claim 17-21, 23-28 and 30-36 of copending Application No. 17/012,174 (reference application 2021/0127695) is withdrawn. 
7.	In view of Applicant’s amendments, the provisional rejection of claims 1-3, 5, 7-16 and 18-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8, 10, 12-14 and 16-25 of copending Application No. 16/767,901 (reference application 2020/0289588 A1) is withdrawn. 
8.	In view of Applicant’s amendments to the specification to recite that the deposit of the claimed strain was made under the terms of the Budapest Treaty, the rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
9.	In view of Applicant’s amendments, the rejection of claims 1-3, 5 and 7-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
10.	In view of Applicant’s amendments, the rejection of claims 1, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention by the use of the phrase “improves or sustains vitality”, by the use of the term “drug entity”, and by the use of the term “biological compound” is withdrawn.
Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	The rejection of claim(s) 1-3, 5, 7-14 and 20-22 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by O’Mahony et al., WO 2011/058535 A1; Published: 5/19/11 (submitted by Applicant) is maintained for the reasons set forth in the previous office action.
	Applicant argues: 
	1) Neither O’Mahony nor Allen teaches each and every element of independent claim 1, from which the remaining rejected claims depend as required for anticipation. 
	Applicant’s argument has been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treating a human subject, the method comprising administering to the subject an oral formulation comprising Bifidobacterium longum strain having the accession number NCIMB 41676 and an ingestible carrier, wherein the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier.
With regard to Point 1, contrary to Applicant’s assertion, O’Mahony anticipates the invention as claimed. Specifically, O’Mahony discloses that their method administers Bifidobacterium NCIMB 41676 and an ingestible carrier to function as a cognitive enhancer as well as for methods for treatment of conditions like depression, mood disorders and anxiety disorders.  The Office takes the position that acting as a cognitive enhancer inherently reads upon a direct correlation to an increase in ability to concentrate because cognitive enhancer by definition incorporates having the ability to clearly think, learn and remember. Lastly, O’Mahony discloses that a no-bacteria control was included in all experiments, see for example page 17, lines 18-19; thus, a comparison could be made.
	As previously presented, O’Mahony et al. discloses an invention which provides an isolated strain of Bifidobacterium NCIMB 41676, which can be used as a cognitive enhancer as well as for methods for treatment of conditions like depression, mood disorders and anxiety disorders (see page 2, line 1; page 4; lines 1-27; meets the preamble of claim 1 as the treatment of those types of disorders improves or sustains vitality and may even reduce mental fatigue). Moreover, O’Mahony discloses that the Bifidobacterium strain may be in the form of viable cells (meeting claim 2) or non-viable cells (meeting claim 3). The Bifidobacterium strain may be significantly immunomodulatory following oral consumption in humans. The formulation comprising said strain may further comprise a prebiotic material (meeting claim 5). The formulation may further comprise an ingestible carrier (in combination with the previous sentences partially meets the limitation of claim 1). The ingestible carrier may a pharmaceutically acceptable carrier such as a capsule, tablet or powder (meeting claim 7). The ingestible carrier may be a food product such as acidified milk, yoghurt, frozen yoghurt, milk powder (meeting claim 9), milk concentrate, cheese spreads, dressings or beverages (meeting claim 8). The formulation may further comprise a protein and/or peptide (meeting claim 10), in particular proteins and/or peptides that are rich in glutamine/glutamate, a lipid, a carbohydrate, a vitamin, mineral and/or trace element (meeting claim 20). The Bifidobacterium strain may be present in an amount of more than 106 cfu per gram of the formulation (meeting claims 11-13). The formulation may further comprise an adjuvant (meeting claim 14). The formulation may further comprise a drug entity (meeting claim 15). The formulation may further comprise a biological compound (see page 2, lines 1-20; meeting claim 16). 
	
12.	The rejection of claim(s) 1, 12-13, 18-19 and newly added claim 23 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Allen et al., Transl Psychiatry, 2016; 6:e939 as submitted by Applicant is maintained for the reasons set forth in the previous office action.
Applicant argues: 
	1) Allen does not teach each and every element of independent claim 1, from which the remaining rejected claims depend as required for anticipation. 
	Applicant’s argument has been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of treating a human subject, the method comprising administering to the subject an oral formulation comprising Bifidobacterium longum strain having the accession number NCIMB 41676 and an ingestible carrier, wherein the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier.
With regard to Point 1, while Allen may not specifically recite that the subject is measured by its ability to increase energy or to concentrate, Allen does disclose the administration of B. longum 1714 having an impact on stress-related behaviors, physiology and cognitive performance. The Office takes the position that if you relieve stress and stress related behaviors, for example, that you necessarily improve or sustain vitality in a subject measured by an increase in the ability to concentrate as well as a suspected increase in energy, as evidenced by Dr. Amy Meyers (section 5. Relieve Stress)- 7 Ways to Improve memory and Focus at Any Age; https://www.amymyersmd.com/article/improve-memory-focus/; accessed May 25, 2022. 
	As previously presented, Allen et al. disclose the use of B. longum 1714 strain as a putative psychobiotic with an impact on stress-related behaviors, physiology and cognitive performance. In a within-participants design, healthy volunteers completed cognitive assessments, resting electroencephalography and were exposed to a socially evaluated cold presser test at baseline, post-placebo and post-psychobiotic (meeting the limitation of claim 23). Increases in cortisol output and subjective anxiety in response to the socially evaluated cold presser test were attenuated. Furthermore, daily reported stress was reduced by psychobiotic consumption. Also observed were subtle improvements in hippocampus-dependent visuospatial memory performance, as well as enhanced frontal midline electroencephalographic mobility following psychobiotic consumption (meeting the limitation of claim 19). These subtle but clear benefits are in line with the predicted impact from preclinical screening platforms. Results indicate that consumption of B. longum 1714 is associated with reduced stress and improved memory. Further studies are warranted to evaluate the benefits of this putative psychobiotic in relevant stress-related conditions and to unravel the mechanisms underlying such effects (see abstract).
Allen further discloses that probiotic sticks additionally contained 1 × 109 colony-forming units per stick of the 1714 strain (meeting the limitation of claim 12-13). Participants were instructed to take one stick each morning by mixing the contents of the stick into milk and drinking (meeting the limitation of claim 1).  Having an impact on stress-related behaviors, physiology and cognitive performance meets the limitation of improves and sustains vitality as well as reducing mental fatigue (cognitive performance; meeting the limitation of claim 18). 
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al., Transl Psychiatry, 2016; 6:e939 as applied to claims 1, 12, 13, 18, 19 and 23 above, and further in view of Singh, Ann Indian Acad Neurol 2014:17 (Supplement 1):S107-12.
Claim 17 is drawn to the method according to claim 1 (a method of treating a human subject, the method comprising administering to the subject an oral formulation comprising Bifidobacterium longum strain having the accession number NCIMB 41676 and an ingestible carrier, wherein the formulation improves or sustains vitality in the subject as measured by an increase in energy, an increase in ability to concentrate, or a combination thereof, compared to a corresponding human subject orally administered with only the ingestible carrier), wherein the formulation improves vitality in the subject as measured by the 36-item short-form health survey (SF36).
Claim 24 is drawn to the method according to claim 23 (the method according to claim 1, wherein vitality is further measured by analyzing brain activation prior to and after application of a social stress test), wherein the social stress test utilizes magnetoencephalography. 
Allen et al. teach the use of B. longum 1714 strain as a putative psychobiotic with an impact on stress-related behaviors, physiology and cognitive performance. In a within-participants design, healthy volunteers completed cognitive assessments, resting electroencephalography and were exposed to a socially evaluated cold presser test at baseline, post-placebo and post-psychobiotic (meeting the limitation of claim 23). Increases in cortisol output and subjective anxiety in response to the socially evaluated cold presser test were attenuated. Furthermore, daily reported stress was reduced by psychobiotic consumption. Also observed were subtle improvements in hippocampus-dependent visuospatial memory performance, as well as enhanced frontal midline electroencephalographic mobility following psychobiotic consumption (meeting the limitation of claim 19). These subtle but clear benefits are in line with the predicted impact from preclinical screening platforms. Results indicate that consumption of B. longum 1714 is associated with reduced stress and improved memory. Further studies are warranted to evaluate the benefits of this putative psychobiotic in relevant stress-related conditions and to unravel the mechanisms underlying such effects (see abstract).
Allen further teaches that probiotic sticks additionally contained 1 × 109 colony-forming units per stick of the 1714 strain (meeting the limitation of claim 12-13). Participants were instructed to take one stick each morning by mixing the contents of the stick into milk and drinking (meeting the limitation of claim 1).  Having an impact on stress-related behaviors, physiology and cognitive performance meets the limitation of improves and sustains vitality as well as reducing mental fatigue (cognitive performance; meeting the limitation of claim 18). 
Allen does not specifically teach that the formulation improves vitality in the subject as measured by the 36-item short-form health survey (SF36), as recited in claim 17 nor does Allen specifically teach that social stress test utilizes magnetoencephalography, as recited in claim 24. 
Singh teaches that Magnetoencephalography (MEG) is the measurement of the magnetic field generated by the electrical activity of neurons. It is usually combined with a magnetic resonance imaging to get what is called magnetic source imaging. MEG fields pass through the head without any distortion. This is a significant advantage of MEG over electroencephalography (see abstract). MEG provides a very accurate resolution of the timing of neuronal activity.[1] This is a non-invasive test. MEG is usually combined with a magnetic resonance imaging (MRI) Brain to get a good structural perspective (see page 107; introduction). Moreover, Singh teaches MEG currently has two approved indications in the United States. Lastly, Singh teaches that EEG is almost always simultaneously recorded with MEG (see page s109).
It would have been obvious before the effective filing date of the presently claimed invention to employ a magnetoencephalography as a source to measure the electrical activity of neurons in methods suggested by Allen et al. with a reasonable expectation of success. This modification may be viewed as a combining of prior art elements according to known methods to yield predictable results as generally suggested by the combined teachings of Singh. The skilled artisan would have been motivated to make this modification because Singh suggests the use of MEG as it provides a very accurate resolution of the timing of neuronal activity and is almost always simultaneously recorded with EEG, which is used in Allen. The combination of MEG to the existing method would be obvious because MEG fields pass through the head without any distortion while providing a high spatial and temporal resolution. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for measuring vitality in a subject.
Some teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See the Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).
As it pertains to claim 17, Allen specifically teaches that the volunteers (participants) in their design completed cognitive assessments. It would have been obvious before the effective filing date of the presently claimed invention to employ the 36-Item Short Form Survey to determine if or how the formulation of Allen has improved vitality in a subject with a reasonable expectation of success because the SF-36 survey is an oft-used, well-researched, self-reported measure of health. This modification may be viewed as the substitution of cognitive assessments which were known and suggested to cover eight domains of health, particularly, Vitality (energy and fatigue) in a subject as evidenced by Physiopedia, https://www.physio-pedia.com/36-Item_Short_Form_Survey_(SF-36), accessed May 25, 2022. 
The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of claim 17 and 24 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.
Conclusion
14.	No claim is allowed.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	May 25, 2022

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645